NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 1-10 and 20-25. Applicant’s representative, David A. Tucker, agreed to the cancellation of withdrawn claims 1-10 and 20-25 on May 19, 2022.  Accordingly, claims 1-10 and 20-25 have been cancelled.

Allowable Subject Matter
Claims 11-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 11-16, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 11, including the steps of: selecting a target second metal uptake for the ternary oxide, wherein the target second metal uptake comprises a final second metal concentration in the ternary oxide; and exposing a substrate to an atomic layer deposition (ALD) cycle, the ALD cycle comprising a first precursor pulse, a second precursor pulse, and an oxidant pulse, wherein the first precursor pulse comprises the first metal and the first ligand and the second precursor pulse comprises the second metal and the second ligand.  
With respect to claims 17-19, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 17, including the steps of: wherein the ternary oxide film is formed by exposing the bottom layer to an atomic layer deposition (ALD) cycle, the ALD cycle comprising a first precursor pulse, a second precursor pulse, and an oxidant pulse, wherein the first precursor pulse comprises the first metal and the first ligand and the second precursor pulse comprises the second metal and the second ligand, wherein the targeted second metal uptake comprises a final second metal concentration in the ternary oxide film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829